Citation Nr: 1402679	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-36 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD). 

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for left hand disability. 

5.  Entitlement to an increased initial evaluation for lumbar strain, currently rated 10 percent disabling.

6.  Entitlement to an increased initial evaluation for left knee prepatellar bursitis, currently rated 10 percent disabling.

7.  Entitlement to an increased initial evaluation for chronic obstructive lung disease, currently rated 10 percent disabling.

8.  Entitlement to an initial compensable evaluation for right ankle strain.  


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from May 1991 to September 1991, November 1994 to August 1995, October 2001 to October 2002, and March 2005 to August 2005, with additional Army National Guard/reserve service.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Baltimore, Maryland Regional Office (RO).  

The issue of service connection for traumatic brain injury has been raised by the record in September 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in August 2005 that he served in the Army National Guard and Army reserves from November 1989 to November 1990; September 1991 to November 1994; August 1995 to October 2001; and from October 2002 to March 2005.  Documents in the file reflect that the Veteran was paid for "drill duty" for various numbers of days each year from at least 2007 to 2012.  However, it is not clear when the Veteran was serving in periods of active duty for training (ACDUTRA) and when he was serving in periods of inactive duty for training (INACDUTRA).  The distinction between whether the Veteran's service was ACDUTRA or INACDUTRA at a specific point in time is crucial in the present case because diseases, such as GERD, may only be service connected if the claimant became disabled from them during a period of ACDUTRA.  There is no evidence of record which summarizes the dates of the Veteran's ACDUTRA and INACDUTRA although there is clearly evidence of Army National guard/Army reserve duty.  Therefore, the RO/AMC should verify the dates and nature this period of the Veteran's service. 

Also, in September 2007, the Veteran identified several military medical facilities at which he alleges he received treatment for his claimed disabilities.  The record currently reflects that the Veteran's service treatment records (STRs) could not be located.  However, the file does not reflect that the RO attempted to obtain any treatment or hospitalization records directly from the facilities identified by the Veteran in his September 2007 statement.  Accordingly, the Board finds that on remand, any pertinent treatment or hospitalization records for the Veteran should be requested directly from the facilities identified by the Veteran.

In his September 2007 Substantive Appeal, the Veteran indicates that he is receiving treatment for his claimed disabilities from private treatment providers.  He indicates treatment such as acupuncture and physical therapy.  Thus, on remand, the RO/AMC must make appropriate attempts to obtain any of these records not already associated with the Veteran's claims file.

The Veteran's most recent VA examination was in October 2006, more than seven years ago.  The Board finds these examinations are too remote in time to provide adequate evidence to assess the current severity of the Veteran's service-connected disabilities.  As such, on remand, new examinations should be scheduled for the Veteran to assess the current severity of his service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify the dates of the Veteran's ACDUTRA and INACDUTRA while serving in the Army National Guard and Reserves.

2.  After obtaining any needed additional information from the Veteran, the RO/AMC should request (directly from the facility itself) available treatment/hospitalization records for the Veteran from Ireland Army Hospital in Ft. Knox, KY; Martin Army Hospital in Fort Benning, GA; Womack Army Hospital in Ft. Bragg, NC; and Camp Blanding Medical Department in Florida.  

3.  In various statements throughout the file, including the September 2007 Substantive Appeal, the Veteran claims that he is receiving current treatment and therapies from civilian providers for his claimed disabilities.  The RO/AMC should request that the Veteran provide sufficient information and the appropriate release forms to enable VA to request any relevant private treatment records not already associated with the claims file.

4.  After associating all outstanding records with the claims folder, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected lumbar strain.  The claims file should be made available to the examiner in connection with the examination.  The examiner should identify all spine pathology found to be present.  

5.  After associating all outstanding records with the claims folder, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his left knee prepatellar bursitis disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should identify the symptomatology and functional impairment associated with the Veteran's left knee disability.  

6.  After associating all outstanding records with the claims folder, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected chronic obstructive lung disease.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  

7.  After associating all outstanding records with the claims folder, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected right ankle disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should identify the symptomatology and functional impairment associated with the Veteran's right ankle disability.  

8.  Then, after conducting any additional development deemed necessary (including providing new examinations for the service-connection claims if warranted after the development dictated above) readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided an SSOC that expressly identifies all evidence considered.  After an opportunity to respond has been provided the Veteran, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



